         Case 1:21-cv-00566-LF-JHR Document 1 Filed 06/18/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO




GOSPEL MINISTRIES INTERNATIONAL, INC.

        Plaintiff

v.                                                                  Cause No. ____________

PREMIER PROPERTY SALES, LTD.,
CLAY CHESTER, Individually and as President of
PREMIER PROPERTY SALES, LTD.,
DYLAN STORMONT, Individually,
DEWAYNE’S AIRCRAFT SERVICES, LLC,

        Defendants.



             COMPLAINT FOR NEGLIGENCE, NEGLIGENCE PER SE,
              INTENTIONAL TORT, AND BREACH OF CONTRACT
        COMES NOW Plaintiff Gospel Ministries International, Inc. (hereinafter referred to as

“GMI”), by and through its attorneys , Hinkle Shanor LLP (Stephen S. Shanor), and as and for its

Complaint against Premier Property Sales, Ltd. (“PPS”), Clay Chester, individually and as

president of PPS, Dylan Stormont, individually, and Dewayne’s Aircraft Services, LLC, would

show this Court as follows:

                                              THE PARTIES

        1.       GMI is a Tennessee Non Profit Corporation with its principal place of business in

the State of Tennessee.

        2.       PPS is an Ohio limited liability company with its principal place of business in the

state of Ohio. PPS is a single member LLC, and the member of the LLC is an Ohio resident.

        3.       Defendant Clay Chester (“Chester”) is a resident of the State of Ohio.


Complaint for Negligence, Negligence Per Se, Intentional Tort and Breach of Contract         Page 1 of 8
         Case 1:21-cv-00566-LF-JHR Document 1 Filed 06/18/21 Page 2 of 8




        4.       Defendant Dylan Stormont (“Stormont”) is a resident of the State of Ohio.

        5.       Dewayne’s Aircraft Services, LLC (“DAS”) is an Ohio limited liability company,

and is a single member LLC, and upon information and believe Dylan Stormont is the only member

of the LLC and is a resident of the State of Ohio.

        6.       Defendants PPS and Chester transacted business in the State of New Mexico to

purchase aircraft belonging to Plaintiff GMI located in the state of New Mexico.

        7.       The actions of all Defendants giving rise to the tort claims occurred in New Mexico.

                                    JURISDICTION AND VENUE

        8.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332.

        9.       There is complete diversity of citizenship as to all parties and the amount in

controversy exceeds the sum of $75,000, inclusive of interest and costs.

        10.      The claims at issue in this action arose in the District of New Mexico, and therefore

venue is proper in this Court pursuant 28 U.S.C. §1391.

                                     GENERAL ALLEGATIONS

        11.      GMI uses aircraft to provide missionary work and medical support to remote areas

around the world.

        12.      In August of 2020, GMI sold one of its aircraft, a Cessna 414, to Stormont on a

Lease to Purchase Agreement, a copy of which is attached hereto as Exhibit 1.

        13.      Sometime thereafter, Stormont contacted GMI inquiring as to whether they had

another aircraft that might be available for a Lease to Purchase as Stormont had a client that might

be interested in an aircraft.

        14.      GMI did in fact have a second aircraft, a Cessna 425 that was available for purchase.




Complaint for Negligence, Negligence Per Se, Intentional Tort and Breach of Contract        Page 2 of 8
          Case 1:21-cv-00566-LF-JHR Document 1 Filed 06/18/21 Page 3 of 8




         15.     The Cessna 425 is and was at all times material hereto physically located in Gallup,

New Mexico.

         16.     Stormont coordinated with his client, Chester, President of PPI, to schedule a visit

to Gallup, New Mexico to inspect the Cessna 425.

         17.     Stormont and Chester traveled to Gallup, New Mexico to inspect the Cessna 425.

         18.     At the time of the inspection, the Cessna 425 did not have any engines on the

aircraft, nor was there an interior to the aircraft.

         19.     Chester, on behalf of PPS, negotiated and signed a Lease to Purchase Agreement

for the Cessna 425 from GMI (the “Agreement”). A copy of the Agreement is attached hereto is

Exhibit 2.

         20.     PPS tendered $90,000 as the initial deposit in payment towards the Lease to

Purchase Agreement.

         21.     GMI accepted the payment of the initial deposit.

         22.     On September 21, 2020, the aircraft’s engines arrived via Federal Express delivery

truck.

         23.     As the aircraft’s engines were installed onto the Cessna 425, the left prop hub was

damaged to a point that repair was necessary.

         24.     Plaintiff GMI communicated with Chester as officer and agent for PPS and notified

him of the issue and the need for the repair.

         25.     On October 14, 2020, the left prop hub repair was completed and delivered to the

Gallup Airport by New Mexico Propeller.

         26.     The prop was installed by Nelson Chee, I.A. (“Chee”).




Complaint for Negligence, Negligence Per Se, Intentional Tort and Breach of Contract       Page 3 of 8
           Case 1:21-cv-00566-LF-JHR Document 1 Filed 06/18/21 Page 4 of 8




          27.    On October 28, 2020, Brandtley Greenlaw (“Greenlaw”), agent for GMI arrived in

Gallup, along with Chee and attempted to start the engines on the Cessna 425.

          28.    At that time, the Ng gauges did not show any indication.

          29.    Chee began to troubleshoot to determine why the Ng gauges would not work.

          30.    On October 29, 2020, Greenlaw of GMI advised Chester on behalf of PPS that Chee

was continuing to troubleshoot to identify the cause for the Ng gauges not working and to advise

him that new gauges had been ordered. Greenlaw also advised Chester that the Cessna 425 was

not ready for him to pick up and Chester replied he was coming out anyway.

          31.    On October 30, 2020, Stormont and Chester on behalf of PPS arrived at the Gallup

Airport.

          32.    Greenlaw on behalf of GMI advised Chester on behalf of PPS that the Cessna 425

was not yet ready and that they would have to wait until the repairs were completed.

          33.    On October 31, 2020, Chester and Stormont, went to the airport property for the

stated purpose of overseeing and observing the troubleshooting process. While on the scene,

Defendants attempted to hotwire the gauges and start the engine. When Chester and Stormont

attempted to hotwire the gauges and start the engines, they did so outside of the presence of or

under the supervision of Chee which was contrary to the express instructions given to them by

GMI.

          34.    In the course of hotwiring the gauges and attempting to start the engines, the left

engine was burned from the inside out, was significantly damaged and became inoperable.

                                      COUNT 1 – NEGLIGENCE

          35.    GMI adopts and incorporates the allegations in paragraphs 1-34, as if fully set forth

herein.




Complaint for Negligence, Negligence Per Se, Intentional Tort and Breach of Contract        Page 4 of 8
           Case 1:21-cv-00566-LF-JHR Document 1 Filed 06/18/21 Page 5 of 8




          36.    The actions of Defendants Chester and Stormont, individually and on behalf of

Defendant PPS to hotwire the gauges and start the engine was not done in a safe and prudent

manner and was done contrary to the express instructions in the Pilot’s Operating Handbook.

          37.    Defendants’ action fell below the applicable standard of care and constitute

negligence.

          38.    GMI, who is still the owner and was in possession of the Cessna 425 suffered

damages as a result of Defendants’ negligence.

          39.    These damages were proximately caused by the negligence on the part of

Defendants. .

          40.    As a direct and proximate result of the negligence on the part of Defendants, GMI

has incurred damages and is entitled to damages, including the costs including repair of the engine,

which exceeds $140,000.

          WHEREFORE GMI respectfully requests that this Court enter judgment in its favor, for

compensatory damages in an amount to be proven at trial and such other and further relief as the

Court deems proper.

                                COUNT 2 – NEGLIGENCE PER SE

          41.    GMI adopts and incorporates the allegations in paragraphs 1-40, as if fully set forth

herein.

          42.    The Federal Aviation Administration (“FAA”) conducted an investigation into the

activities of the Defendants after their attempt to hotwire the engine.

          43.    The FAA investigation substantiated the allegation that the Ng gauge being

operated after it had been removed from the panel, was opened and improperly wired to the left




Complaint for Negligence, Negligence Per Se, Intentional Tort and Breach of Contract        Page 5 of 8
           Case 1:21-cv-00566-LF-JHR Document 1 Filed 06/18/21 Page 6 of 8




engine’s Tach Generator. Further, they determined that the compression rotation speed indicator

(Ng Gauge) was opened by a non-licensed and non-certified technician.

          44.    This action on the part of the Defendants was contrary to FAA regulations and

standards and contrary to the express instructions in the initial Pilots’ Operating Handbook.

          45.    The actions by the Defendants constitute negligence per se.

          46.    As a result of the Defendants’ actions which constitute negligence per se, the

Plaintiff was damaged in an amount to be proven at trial.

          WHEREFORE GMI respectfully requests that this Court enter judgment in its favor, for

compensatory damages in an amount to be proven at trial and such other and further relief as the

Court deems proper.

                                     COUNT 3 – INTENTIONAL TORT

          47.    GMI adopts and incorporates the allegations in paragraphs 1-46, as if fully set forth

herein.

          48.    Defendants PPS, Chester and Stormont did not have permission to work on the

Cessna 425 engine and/or attempt to hotwire or start the engine on the Cessna 425 without Chee

being present and in fact were expressly instructed not to.

          49.    Defendants’ actions amount to a conversion, and/or a trespass which the

Defendants intentionally undertook by intermeddling with a chattel in the possession of GMI

having no privilege to do so.

          50.    Defendants’ actions constitute the tort of Intentional Invasion of Interest of a

Chattel and/or Trespass and Conversion.

          51.    Defendants are strictly liable for the damages as a result of this intentional Tort.




Complaint for Negligence, Negligence Per Se, Intentional Tort and Breach of Contract         Page 6 of 8
           Case 1:21-cv-00566-LF-JHR Document 1 Filed 06/18/21 Page 7 of 8




          52.    GMI has been damaged by Defendants’ intentional acts, including but not limited

to the costs of repairs for the engine which exceed $140,0000.

          WHEREFORE GMI respectfully requests that this Court enter judgment in its favor, for

compensatory damages in an amount to be proven at trial and such other and further relief as the

Court deems proper.

                                   COUNT 4 – BREACH OF CONTRACT

          53.    GMI adopts and incorporates the allegations in paragraphs 1-52, as if fully set forth

herein.

          54.    PPS entered into a Lease with an option of Purchase with GMI, see Exhibit 2.

          55.    Under the terms of the Agreement, PPS was to make certain payments, including a

down payment in the amount of $90,000 and monthly payments in the amount of $7,500 each and

every month for 18 months.

          56.    PPS has defaulted on the monthly payments and remains in default.

          57.    Additionally, PPS was to maintain insurance on the Cessna 425 having GMI named

as an additional insured on the policy.

          58.    Upon information and belief, PPS has failed to secure and maintain insurance as

required by paragraph 3 of the Agreement, and therefore are and remain in breach of the

Agreement. See Exhibit 2.

          59.    As a result of PPS’s breach of the Agreement, GMI has been damaged and is

entitled to all remedies available at law.

          WHEREFORE, GMI respectfully requests that this Court enter judgment in its favor, for

compensatory damages in an amount to be proven at trial and such other and further relief as the

Court deems proper.




Complaint for Negligence, Negligence Per Se, Intentional Tort and Breach of Contract        Page 7 of 8
           Case 1:21-cv-00566-LF-JHR Document 1 Filed 06/18/21 Page 8 of 8




                         COUNT 5 – BREACH OF CONTRACT AGAINST DAS

          60.    GMI adopts and incorporates the allegations in paragraphs 1-59, as if fully set forth

herein.

          61.    DAS entered into a Lease with an option of Purchase with GMI, see Exhibit 1.

          62.    Under the terms of the Agreement, DAS was to make certain payments, including

a down payment in the amount of $15,000 and monthly payments in the amount of $1,903.88 each

and every month for 18 months.

          63.    DAS has defaulted on the monthly payments and remains in default.

          64.    Additionally, DAS was to maintain insurance on the Cessna 414 having GMI

named as an additional insured on the policy and never provided this coverage.

          65.    As a result of DAS’s breach of the Agreement, GMI has been damaged and is

entitled to all remedies available at law.

          WHEREFORE, GMI respectfully requests that this Court enter judgment in its favor, for

compensatory damages in an amount to be proven at trial and such other and further relief as the

Court deems proper.

          Trial by Jury is requested.


                                                   Respectfully Submitted

                                                   HINKLE SHANOR LLP


                                                   /s/ Stephen S. Shanor
                                                   Stephen S. Shanor
                                                   P.O. Box 10
                                                   Roswell, NM 88202-0010
                                                   575-622-6510 / 575-623-9332 Fax
                                                   ssshanor@hinklelawfirm.com
                                                   Attorneys for Plaintiff




Complaint for Negligence, Negligence Per Se, Intentional Tort and Breach of Contract        Page 8 of 8
